The period of going to and returning from work, while not upon the employer's premises, generally is not covered by the act. Lipinski v. Sutton Sales Co., 220 Mich. 647; Reed v. Bliss Van Auken Lumber Co., 225 Mich. 164.
Plaintiff was on the premises of the employer, going from his work, leaving within a reasonable time, following a customary and permitted route off the premises, and in the immediate vicinity of his labor. *Page 37 
It is a general rule that an employee, under such circumstances, is still in the course of his employment.Papinaw v. Railway Co., 189 Mich. 441; 1 Bradbury's Workman's Compensation (2d Ed.), 419; 16 A.L.R. 1165; 20 N.C.C.A. 539; 22 N.C.C.A. 545; 12 N.C.C.A. 659; Harper Workmen's Compensation, 46; De Mann v. Hydraulic Engineering Co.,192 Mich. 594; Novack v. Montgomery Ward  Co. (Minn.),198 N.W. 290.
"In going to and from his place of work upon the premises owned or controlled by his employer, an employee is deemed as a general rule to be engaged in the employment." * * * 18 R. C. L. p. 584.
And see 50 L.R.A. 468; Broderick v. Detroit Union DepotCo., 56 Mich. 261 (56 Am. Rep. 382); Adams v. Iron Cliffs Co.,78 Mich. 271 (18 Am. St. Rep. 441); Lienau v. TelephoneExchange Co., 151 Minn. 258 (186 N.W. 945).
There are exceptions, of course, such as where the employer's premises are a railroad, stretching endless miles across the country, and the accident happens at a place far removed from the actual place of employment. See Hills v. Blair, 182 Mich. 20, where it was said:
"The employment is not limited by the exact time when the workman reaches the scene of his labor and begins it, nor when he ceases, but includes a reasonable time, space, and opportunity before and after, while he is at or near his place of employment. One of the tests sometimes applied is whether the workman is still on the premises of his employer. This, while often a helpful consideration, is by no means conclusive. * * *
" 'It is not a sufficient test that the workman should be on the premises of the employer; but it may be sufficient that he is in such a state of proximity as may be treated as a reasonable margin in point of space.' Hoskins v. Lancaster, 3 B. W. C. C. 476." *Page 38 
And in Guastelo v. Railroad Co., 194 Mich. 382 (L.R.A. 1917D, 69):
"The protection of the law extends to a reasonable time and space for the employee to leave the locality or zone of his work and while he is in proximity, approaching or leaving his place of employment by the only means of access thereto."
See Clifton v. Kroger Grocery  Baking Co., 217 Mich. 462.
The distance of the place of the accident on the employer's premises from the actual place of the employment, whether it be factory or warehouse, is not so great as to bring this case within exception noted in the Hills Case.
In Hoskins v. Lancaster, supra, it was held, quoting syllabus:
"A collier was injured by a gate swinging back on him. The land on both sides of the gates belonged to his employers and the gates were about 150 yards from the lamp-room to which the collier was first going on his way to work. The passage through the gate was the reasonable mode of access to the collier's work. On a claim for compensation the county court judge held that the workman was entitled to compensation and that the accident arose out of and in the course of the employment.
"Held, that there was evidence to support this finding."
The accident arose out of and in the course of the employment. Rayner v. Sligh Furniture Co., 180 Mich. 168 (L. R. A. 1916A, 22, Ann. Cas. 1916A, 386); Wabash R. Co. v.Industrial Commission, 294 Ill. 119 (128 N.E. 290).
The claim of wilful misconduct of plaintiff in taking the way in question is without merit.
Affirmed.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 39